DETAILED ACTION
This action is responsive to the application filed on 12/18/2020. Claims 1, 3-12, 14 and 17-24 are pending in the case. Claims 1 and 14 are independent. Claims 2, 13, 15, 16 and 25-28 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-9, 12, 14 and 17-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 20190261519 A1), hereinafter Park.

Regarding Claim 1, Park teaches:
A display method for a flexible display implemented by a terminal, comprising: (FIG. 3A, an electronic device… The display 320 may at least partially be mounted on the second housing and include a flexible display with a bendable display area [0143])
receiving, from a user, a first operation of enabling a first application on the flexible display, (the screen of the application may be displayed on the flexible display [0007])
wherein the flexible display is in a first physical state; (data of a screen resolution corresponding to when the display (e.g., a flexible display) of the electronic device has been maximally expanded [0182]  the electronic device may identify that the display of the electronic device has been expanded to the maximum size [0550] the electronic device may determine whether the front area of the flexible display is expanded to a designated maximum value [0568] the front area of the flexible display is expanded to the maximum [0639])
obtaining display layout information of the first application indicating a display aspect ratio supported by the first application when displaying; (display a screen 3310 of a first application being executed through a flexible display 3301. For example, the electronic device 301 may display the first application screen 3310 at a designated resolution or aspect ratio (horizontal-to-vertical ratio) (e.g., 18.5:9) to correspond to the exposed front surface area of the screen of the flexible display 3301. [0374] For example, application A may be configured to provide a designated aspect (horizontal-vertical) ratio [0484] application B may have a designated resolution of a designated aspect ratio and provide both a landscape and portrait screen configuration [0486] a screen of an application A running through a first area 7110 of a flexible display 7101. For example, application A may be set to a designated resolution of a designated aspect ratio and provide a landscape or portrait screen configuration according to the orientation (e.g., landscape or portrait orientation) of the electronic device [0683] Application B may have a designated resolution of a designated aspect ratio and provide a landscape or portrait screen configuration according to the orientation (e.g., landscape or portrait orientation) of the electronic device [0684])
determining a first effective display area on the flexible display in the first physical state; (the electronic device may detect the resizing of a display area (e.g., a screen area exposed in the first direction) of a front surface (e.g., a first surface) of the display as the display (e.g., a flexible display) moves [0183] the electronic device may determine the changed size of the display area [0184] identify whether the screen display area is increased or decreased [0643], the screen display area is increased or decreased resulting in a change in resolution [0645], When the horizontal length B of the first area 6410 of the electronic device 6400 is expanded to the maximum horizontal length D, the maximum vertical length D may be divided into a vertical length of E (e.g., the horizontal length of the expanded first area 6410) which is smaller than the vertical length A and the rest F (e.g., the horizontal length of the third area 6430) to partition the screen. [0640])
displaying an application window of the first application in the first effective display area based on the display layout information; (as the flexible display 3301 slides out to the second length L2, the rear surface area of the flexible display 3301 may be pulled out to the front surface by the second length. For example, when the exposed display area on the front surface including the area of the second length reaches a designated size (e.g., the aspect ratio or size in which a change in resolution is utilized), the electronic device 3300 may change the aspect ratio or resolution of the first application ( e.g., changes the aspect ratio from 18.5:9 to 21 :9) and display the screen 3304 as per the aspect ratio change or resolution change [0376])
detecting that the flexible display is switched from the first physical state to a second physical state; and (the electronic device may detect the resizing of a display area (e.g., a screen area exposed in the first direction) of a front surface (e.g., a first surface) of the display as the display (e.g., a flexible display) moves [0183] the electronic device may determine the changed size of the display area [0184])
displaying, in response to the detecting, the application window in a second effective display area on the flexible display, (display a screen 3310 of a first application being executed through a flexible display 3301. For example, the electronic device 301 may display the first application screen 3310 at a designated resolution or aspect ratio (horizontal-to-vertical ratio) (e.g., 18.5:9) to correspond to the exposed front surface area of the screen of the flexible display 3301. [0374] when the size (e.g., the aspect ratio or size in which a change in resolution is utilized) of the exposed display area on the front surface including the area of the first length is less than a designated size, the electronic device 3300 may identify display settings for the area of the first length [0376])
wherein the second effective display area is different from the first effective display area. (e.g. FIG. 33, effective display area shown on left hand side is different from center examples of effective display area expanded/shrunk by L1 which is different from effective display area on right hand side expanded/shrunk by L2)

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Park teaches:
obtaining physical state information of the flexible display, (the electronic device may detect the resizing of a display area (e.g., a screen area exposed in the first direction) of a front surface (e.g., a first surface) of the display as the display (e.g., a flexible display) moves [0183] the electronic device may determine the changed size of the display area [0184])
wherein physical states of the flexible display comprise a folded state and an unfolded state; and (at least a portion of the bend may be pulled from the space to form a substantially flat surface [0168], the electronic device may identify that the display of the electronic device has been expanded to the maximum size [0550], the display of the electronic device is determined in operation 5222 to be expanded less than the maximum value [0551])
determining the first effective display area based on the physical state information, wherein the first effective display area is an entire flexible display when the flexible display is in the unfolded state, and (data of a screen resolution corresponding to when the display (e.g., a flexible display) of the electronic device has been maximally expanded [0182] the electronic device may identify that the display of the electronic device has been expanded to the maximum size [0550] the electronic device may determine whether the front area of the flexible display is expanded to a designated maximum value [0568] the front area of the flexible display is expanded to the maximum [0639])
wherein the first effective display area is a first area of a plurality of second areas that are obtained by dividing the flexible display along a folding line when the flexible display is in the folded state. (See FIG. 57A-57C, first area 5710 on front surface is first effective display area of a plurality of second display areas, including second area 5720 on rear surface, obtained by dividing the flexible display along the folding line at the curved bending section; the flexible display is bent in a U shape with the front surface (e.g., the first area 5710) connected with the rear surface (e.g., the second area 5720), [0584])

Regarding Claim 4, the rejection of Claim 1 is incorporated.
Park teaches:
displaying the application window in a full screen in the first effective display area when the first application supports any display aspect ratio; (when the first application is set to display a screen at various resolutions, the electronic device 3100 may identify a screen to be displayed on a screen area corresponding to the portion (e.g., corresponding to the area 3120) of the first length in relation the first application. For example, the electronic device 3100 may receive a screen of the first application corresponding to the full size of the flexible display upon executing the first application [0360] when the front exposed display area including the area of the second length reaches a designated size, the electronic device 3500 may identify the screen data 3530 corresponding to the area of the second length of the full screen data of the first application. [0387])
displaying the application window in the full screen in the first effective display area when the display aspect ratio is not less than a first aspect ratio of the first effective display area; and (For example, the electronic device 301 may display the first application screen 3310 at a designated resolution or aspect ratio (horizontal-to-vertical ratio) (e.g., 18.5:9) to correspond to the exposed front surface area of the screen of the flexible display 3301. [0374], For example, when the exposed display area on the front surface including the area of the second length reaches a designated size (e.g., the aspect ratio or size in which a change in resolution is utilized), the electronic device 3300 may change the aspect ratio or resolution of the first application (e.g., changes the aspect ratio from 18.5:9 to 21:9) and display the screen 3304 as per the aspect ratio change or resolution change [0376])
displaying the application window in a third area based on the display aspect ratio when the display aspect ratio is less than the first aspect ratio, wherein the third area is located in the first effective display area. (as the flexible display 3301 moves to a first length L1, For example, when the size (e.g., the aspect ratio or size in which a change in resolution is utilized) of the exposed display area on the front surface including the area of the first length is less than a designated size, the electronic device 3300 may identify display settings for the area of the first length [0376], e.g. FIG. 33, Expand/shrink by L1 causes the application to be displayed in an area of the expanded/shrunk display when the aspect ratio of the application is less than the changed aspect ratio of the display due to L1, and the remaining area displays designated image effect or displaying buttons 3330)

Regarding Claim 5, the rejection of Claim 4 is incorporated.
Park teaches:
wherein the display aspect ratio is less than the first aspect ratio, wherein the display method further comprises displaying a shortcut key in a fourth area, and wherein the fourth area is an area other than the third area in the first effective display area. (See FIG. 33, The display settings may include a setting for applying a designated image effect or displaying buttons 3330 to perform designated functions, a setting for displaying text or setting color values, or any other various settings to display the screen, e.g., applying a bounce-back effect. [0376])

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Park teaches:
storing an application configuration list comprising a second application and a second maximum display aspect ratio supported by the second application; and displaying the application window in the first effective display area based on a first maximum display aspect ratio supported by the first application in the application configuration list when the application configuration list comprises the first application. (the application processor may receive information about an application to be executed corresponding to the user input from a storage device (e.g., the memory 130 of FIG. 1… a supportable resolution… When the currently running application supports the resolution, the application processor may transfer the changed resolution to the application currently running in operation... the application may determine whether the received resolution is supported. In some embodiments, when the resolution is supported, the image may be adjusted to utilize the changed resolution... when the resolution is not supported by the application, a closest supported resolution may be used [0729] the electronic device 301 may display the first application screen 3310 at a designated resolution or aspect ratio (horizontal-to-vertical ratio) (e.g., 18.5:9) to correspond to the exposed front surface area of the screen of the flexible display 3301. [0374],  when the exposed display area on the front surface including the area of the second length reaches a designated size (e.g., the aspect ratio or size in which a change in resolution is utilized), the electronic device 3300 may change the aspect ratio or resolution of the first application (e.g., changes the aspect ratio from 18.5:9 to 21 :9) and display the screen 3304 as per the aspect ratio change or resolution change [0376] application A may be configured to provide a designated aspect (horizontal-vertical) ratio [0484] application B may have a designated resolution of a designated aspect ratio and provide both a landscape and portrait screen configuration [0486] a screen of an application A running through a first area 7110 of a flexible display 7101. For example, application A may be set to a designated resolution of a designated aspect ratio and provide a landscape or portrait screen configuration according to the orientation (e.g., landscape or portrait orientation) of the electronic device [0683] Application B may have a designated resolution of a designated aspect ratio and provide a landscape or portrait screen configuration according to the orientation (e.g., landscape or portrait orientation) of the electronic device [0684])

Regarding Claim 7, the rejection of Claim 1 is incorporated.
Park teaches:
identifying that currently-obtained first physical state information is different from a last obtained second physical state information; and determining, in response to the identifying, that the flexible display is switched from the first physical state to the second physical state. (the electronic device may detect the resizing of a display area (e.g., a screen area exposed in the first direction) of a front surface (e.g., a first surface) of the display as the display (e.g., a flexible display) moves [0183] the electronic device may determine the changed size of the display area [0184] at least a portion of the bend may be pulled from the space to form a substantially flat surface [0168], the electronic device may identify that the display of the electronic device has been expanded to the maximum size [0550], the display of the electronic device is determined in operation 5222 to be expanded less than the maximum value [0551])

Regarding Claim 8, the rejection of Claim 1 is incorporated.
Park teaches:
wherein after the detecting, that the flexible display is switched from the first physical state to the second physical state, the display method further comprises: determining the second effective display area in the second physical state; and (the electronic device may detect the resizing of a display area (e.g., a screen area exposed in the first direction) of a front surface (e.g., a first surface) of the display as the display (e.g., a flexible display) moves [0183] the electronic device may determine the changed size of the display area [0184])
displaying the application window in the second effective display area based on the display layout information. (display a screen 3310 of a first application being executed through a flexible display 3301. For example, the electronic device 301 may display the first application screen 3310 at a designated resolution or aspect ratio (horizontal-to-vertical ratio) (e.g., 18.5:9) to correspond to the exposed front surface area of the screen of the flexible display 3301. [0374] when the size (e.g., the aspect ratio or size in which a change in resolution is utilized) of the exposed display area on the front surface including the area of the first length is less than a designated size, the electronic device 3300 may identify display settings for the area of the first length [0376])

Regarding Claim 9, the rejection of Claim 8 is incorporated.
Park teaches:
displaying the application window in a full screen in the second effective display area when the first application supports any display aspect ratio; and (when the first application is set to display a screen at various resolutions, the electronic device 3100 may identify a screen to be displayed on a screen area corresponding to the portion (e.g., corresponding to the area 3120) of the first length in relation the first application. For example, the electronic device 3100 may receive a screen of the first application corresponding to the full size of the flexible display upon executing the first application [0360] For example, the electronic device 301 may display the first application screen 3310 at a designated resolution or aspect ratio (horizontal-to-vertical ratio) (e.g., 18.5:9) to correspond to the exposed front surface area of the screen of the flexible display 3301. [0374])
displaying the application window in the second effective display area based on a resolution of the application window in the first effective display area when the first application does not support any display aspect ratio. (the variable display resolution ratio (or screen display area ratio the application adopts) in the exposed area may be designed to have the Y axis resolution larger than the X axis resolution. According to an embodiment, when a change is made to the major axis (e.g., Y → axis X axis) due to a change in the exposed screen, a screen processing method may utilize association with the existing screen or change to another screen. [0653] The size of the screen display area 810 of the application may correspond to the resolution of the flexible display 801 [0220])

Regarding Claim 12, the rejection of Claim 1 is incorporated.
Park teaches:
wherein after the detecting that the flexible display is switched from the first physical state to the second physical state, the display method further comprises terminating the application window in the first effective display area. (e.g. FIG. 46 Application A displayed on the flexible display with Application B in area 4620 expanded portion in center depiction, with flexible display shrinkage and rotation in bottom depiction, and rotation in top right depiction, with Application A being terminated in the first effective display area and displayed in the second effective display area 466; while both the screen of application A and the screen of application B are displayed, the electronic device may detect the movement of the flexible display… [0492] when the electronic device 4500 rotates while the flexible display shrunken into a designated size displays application B on the third area 4530 at a designated resolution or a taskbar of application B to indicate the execution state... application A and application B may provide screen configurations when changes have been made in position and display form due to the screen expansion or shrinkage... For example, when the electronic device 4500 is rotated while displaying application B or a taskbar to indicate the execution state thereof on the third area 4530, the screen of application B may be expanded and displayed on the fourth area 4540, and the screen of application A used to be displayed on the first area 4510 may be shrunken, and application A or a taskbar to indicate the execution state thereof may be displayed on the expanded portion [0493], Case 3 may be defined as when the first application and the second application switch their positions in FIGS. 45 and 46 [0533])

Regarding Claim 14, Park teaches:
A terminal comprising:
a flexible display configured to be in a plurality of physical states, wherein the physical states of the flexible display comprise a folded state and an unfolded state; and (FIG. 3A, an electronic device… The display 320 may at least partially be mounted on the second housing and include a flexible display with a bendable display area [0143] at least a portion of the bend may be pulled from the space to form a substantially flat surface [0168], the electronic device may identify that the display of the electronic device has been expanded to the maximum size [0550], the display of the electronic device is determined in operation 5222 to be expanded less than the maximum value [0551])
a processor coupled to the flexible display and configured to: (See FIG. 3A, a processor 310 (e.g., the processor 120 ofFIG.1), [0143])
receive, from a user, a first operation of enabling a first application on the flexible display, (the screen of the application may be displayed on the flexible display [0007])
wherein the flexible display is in a first physical state; (data of a screen resolution corresponding to when the display (e.g., a flexible display) of the electronic device has been maximally expanded [0182]  the electronic device may identify that the display of the electronic device has been expanded to the maximum size [0550] the electronic device may determine whether the front area of the flexible display is expanded to a designated maximum value [0568] the front area of the flexible display is expanded to the maximum [0639])
obtain display layout information of the first application indicating a display aspect ratio supported by the first application when displaying; (display a screen 3310 of a first application being executed through a flexible display 3301. For example, the electronic device 301 may display the first application screen 3310 at a designated resolution or aspect ratio (horizontal-to-vertical ratio) (e.g., 18.5:9) to correspond to the exposed front surface area of the screen of the flexible display 3301. [0374] For example, application A may be configured to provide a designated aspect (horizontal-vertical) ratio [0484] application B may have a designated resolution of a designated aspect ratio and provide both a landscape and portrait screen configuration [0486] a screen of an application A running through a first area 7110 of a flexible display 7101. For example, application A may be set to a designated resolution of a designated aspect ratio and provide a landscape or portrait screen configuration according to the orientation (e.g., landscape or portrait orientation) of the electronic device [0683] Application B may have a designated resolution of a designated aspect ratio and provide a landscape or portrait screen configuration according to the orientation (e.g., landscape or portrait orientation) of the electronic device [0684])
determine a first effective display area on the flexible display in the first physical state; (the electronic device may detect the resizing of a display area (e.g., a screen area exposed in the first direction) of a front surface (e.g., a first surface) of the display as the display (e.g., a flexible display) moves [0183] the electronic device may determine the changed size of the display area [0184] identify whether the screen display area is increased or decreased [0643], the screen display area is increased or decreased resulting in a change in resolution [0645], When the horizontal length B of the first area 6410 of the electronic device 6400 is expanded to the maximum horizontal length D, the maximum vertical length D may be divided into a vertical length of E (e.g., the horizontal length of the expanded first area 6410) which is smaller than the vertical length A and the rest F (e.g., the horizontal length of the third area 6430) to partition the screen. [0640])
display an application window of the first application in the first effective display area based on the display layout information; (as the flexible display 3301 slides out to the second length L2, the rear surface area of the flexible display 3301 may be pulled out to the front surface by the second length. For example, when the exposed display area on the front surface including the area of the second length reaches a designated size (e.g., the aspect ratio or size in which a change in resolution is utilized), the electronic device 3300 may change the aspect ratio or resolution of the first application ( e.g., changes the aspect ratio from 18.5:9 to 21 :9) and display the screen 3304 as per the aspect ratio change or resolution change [0376])
detect that the flexible display is switched from the first physical state to a second physical state; and (the electronic device may detect the resizing of a display area (e.g., a screen area exposed in the first direction) of a front surface (e.g., a first surface) of the display as the display (e.g., a flexible display) moves [0183] the electronic device may determine the changed size of the display area [0184])
display, in response to the detecting, the application window in a second effective display area on the flexible display, (display a screen 3310 of a first application being executed through a flexible display 3301. For example, the electronic device 301 may display the first application screen 3310 at a designated resolution or aspect ratio (horizontal-to-vertical ratio) (e.g., 18.5:9) to correspond to the exposed front surface area of the screen of the flexible display 3301. [0374] when the size (e.g., the aspect ratio or size in which a change in resolution is utilized) of the exposed display area on the front surface including the area of the first length is less than a designated size, the electronic device 3300 may identify display settings for the area of the first length [0376])
wherein the second effective display area is different from the first effective display area. (e.g. FIG. 33, effective display area shown on left hand side is different from center examples of effective display area expanded/shrunk by L1 which is different from effective display area on right hand side expanded/shrunk by L2)

Regarding Claim 17, the rejection of Claim 14 is incorporated.
Claim 17 is substantially the same as Claim 4, and is therefore rejected under the same rationale as above.

Regarding Claim 18, the rejection of Claim 17 is incorporated.
Claim 18 is substantially the same as Claim 5, and is therefore rejected under the same rationale as above.

Regarding Claim 19, the rejection of Claim 14 is incorporated.
Claim 19 is substantially the same as Claim 6, and is therefore rejected under the same rationale as above.

Regarding Claim 20, the rejection of Claim 14 is incorporated.
Claim 20 is substantially the same as Claim 7, and is therefore rejected under the same rationale as above.

Regarding Claim 21, the rejection of Claim 14 is incorporated.
Claim 21 is substantially the same as Claim 8, and is therefore rejected under the same rationale as above.

Regarding Claim 22, the rejection of Claim 21 is incorporated.
Claim 22 is substantially the same as Claim 9, and is therefore rejected under the same rationale as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-11 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Bloebaum (US 20100060547 A1), hereinafter Bloebaum.

Regarding Claim 10, the rejection of Claim 9 is incorporated.
Park teaches:
displaying the application window in the full screen when a second aspect ratio of the application window in the first effective display area is the same as a third aspect ratio of the second effective display area; and (when the first application is set to display a screen at various resolutions, the electronic device 3100 may identify a screen to be displayed on a screen area corresponding to the portion (e.g., corresponding to the area 3120) of the first length in relation the first application. For example, the electronic device 3100 may receive a screen of the first application corresponding to the full size of the flexible display upon executing the first application [0360] For example, the electronic device 301 may display the first application screen 3310 at a designated resolution or aspect ratio (horizontal-to-vertical ratio) (e.g., 18.5:9) to correspond to the exposed front surface area of the screen of the flexible display 3301. [0374])
when the second aspect ratio is different from the third aspect ratio: (as the flexible display 3301 moves to a first length L1, For example, when the size (e.g., the aspect ratio or size in which a change in resolution is utilized) of the exposed display area on the front surface including the area of the first length is less than a designated size, the electronic device 3300 may identify display settings for the area of the first length [0376])

Park may not explicitly disclose:
scaling the application window to obtain a scaled application window; and displaying the scaled application window in the second effective display area.

Bloebaum teaches:
displaying… [an] application window in… [a] full screen when a second aspect ratio of the application window in… [a] first effective display area is the same as a third aspect ratio of… [a] second effective display area; and (In FIG. 4A, display 124 is hidden from view and the input image is scaled to fit display 120. Because the aspect ratio of the input image is the same as the aspect ratio of display 120, the full image is viewable in display 120 [0040] In the example shown in FIGS. 5A-5C, the original image and the displays 120, 124 may have the same aspect ratio, e.g., 4:3... display 124 is hidden from view as shown in FIG. 5A, the image is displayed on display 120. Because the aspect ratio of the image matches the aspect ratio of the display 120, the full image is displayed.  [0041])
when the second aspect ratio is different from the third aspect ratio: scaling the application window to obtain a scaled application window; and displaying the scaled application window in the second effective display area. (If the aspect ratios do not match, the image may be scaled to fit either the height or width of the display 120 and cropped. [0040], Image processor 112 implements a scaling algorithm to resize the image as the user moves the displays 120, 124. The image processor 112 increases the size of the input image as the user slides display 124 out from behind display 120, and decreases the size of the input image as the user slides display 124 behind display 120 [0039])

Given that Park teaches:
The up-scaler 3670 may up-scale the decompressed image to a designated magnification. According to an embodiment, the up-scaler 3670 may magnify display data when the display data needs to be magnified depending on the size of display data to be output to the display panel 3602a or user settings (Park [0407]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, when the second aspect ratio is different from the third aspect ratio, of Park, to include scaling the application window to obtain a scaled application window; and displaying the scaled application window in the second effective display area, as taught by Bloebaum.

One would have been motivated to make such a modification to increase the display area while, at the same time, maintaining a small form factor (Bloebaum [0002]) and to provide a convenient method for zooming in and zooming out on an image (Bloebaum [0039]).

Regarding Claim 11, the rejection of Claim 10 is incorporated.
Park may not explicitly disclose:
wherein scaling the application window comprises proportionally scaling the application window based on the second aspect ratio to obtain the scaled application window. 

Bloebaum teaches:
wherein scaling the application window comprises proportionally scaling the application window based on the second aspect ratio to obtain the scaled application window. (In this example, the aspect ratio of the displays 120, 124 and the input image may be the same, e.g., 4:3. [0039], If the aspect ratios do not match, the image may be scaled to fit either the height or width of the display 120 and cropped… the input image is scaled to fit the width of the display area and a portion of the image along the top and bottom is cropped. Those skilled in the art will appreciate, however, that the image may alternatively or additionally be scaled to fit the height of the display area in other embodiments. [0040], Image processor 112 implements a scaling algorithm to resize the image as the user moves the displays 120, 124. The image processor 112 increases the size of the input image as the user slides display 124 out from behind display 120, and decreases the size of the input image as the user slides display 124 behind display 120 [0039])

Therefore, combining Park and Bloebaum would meet the claim limitations for the same reasons as set forth in Claim 10.

Regarding Claim 23, the rejection of Claim 22 is incorporated.
Claim 23 are substantially the same as Claim 10 and is therefore rejected under the same rationale as above.

Regarding Claim 24, the rejection of Claim 22 is incorporated.
wherein the processor is further configured to: proportionally scale the application window based on the second aspect ratio to obtain the scaled application window; display the scaled application window in the second effective display area. 

Bloebaum teaches:
proportionally scale the application window based on the second aspect ratio to obtain the scaled application window; display the scaled application window in the second effective display area. (In this example, the aspect ratio of the displays 120, 124 and the input image may be the same, e.g., 4:3. [0039], If the aspect ratios do not match, the image may be scaled to fit either the height or width of the display 120 and cropped… the input image is scaled to fit the width of the display area and a portion of the image along the top and bottom is cropped. Those skilled in the art will appreciate, however, that the image may alternatively or additionally be scaled to fit the height of the display area in other embodiments. [0040], Image processor 112 implements a scaling algorithm to resize the image as the user moves the displays 120, 124. The image processor 112 increases the size of the input image as the user slides display 124 out from behind display 120, and decreases the size of the input image as the user slides display 124 behind display 120 [0039])
Therefore, combining Park and Bloebaum would meet the claim limitations for the same reasons as set forth in Claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kambhatla (US 20160321969 A1) - Imaging for foldable displays including, adjust the image using aspect ratio scaling based on fold events and other sensors of a device such as orientation sensors

Kim et al. (US 20140380186 A1) - Electronic device having flexible display and operating method thereof including, detect a setting mode based on the altered exposed area of the flexible display; and execute at least one of changing a resolution setting, changing an operation mode, and changing a user interface setting of the flexible display based on the detected setting mode 

Kim et al. (US 20150338888 A1) - Foldable device and method including, at least one of a size and a ratio of the screen of the first application may be changed to match an area of a region due to the folding
Chen et al. (US 20160196805 A1) - Display Device, Display System and Display Method including, judging an aspect ratio of the source image signal to the main display scale

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179